J-S25037-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DANIEL L. SPUCK                                IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

PROGRESS NEWSPAPER, INC.
JANE/JOHN DOES, PARTIES/EMPLOYEES
OF, AND LELAND B. MATHER, JR., CHIEF
EDITOR, ET AL

                         Appellees                 No. 1495 WDA 2015


                    Appeal from the Order August 13, 2015
              In the Court of Common Pleas of Clearfield County
                     Civil Division at No(s): 2015-1219-CD


BEFORE: FORD ELLIOTT, P.J.E., MUNDY, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                         FILED MARCH 28, 2016

      Daniel Spuck appeals from an order dismissing his in forma pauperis

civil complaint against Progress Newspaper, Inc. and Leland Mather. We

affirm.

      The record reveals that on August 12, 2015, Spuck filed a civil

complaint alleging that he had “newly discovered evidence” that appellees

were liable for defamation, negligence and fraud based on newspaper

articles that they published on December 30, 1995 and April 20, 1996. On

the date of his civil complaint, he was serving a sentence of 11-22 years’

imprisonment for third degree murder and reckless endangerment. He has

been serving this sentence since 1995.
J-S25037-16



      On August 13, 2015, the trial court dismissed Spuck’s action as

frivolous pursuant to Pa.R.Civ.P. 240(j).        Spuck filed a timely notice of

appeal and timely statement of matters complained of on appeal. The trial

court advised this Court that it will not file any Pa.R.A.P. 1925 opinion.

      Pa.R.Civ.P.    240(j)(1)    provides:     “If,    simultaneous    with    the

commencement of an action or proceeding or the taking of an appeal, a

party has filed a petition for leave to proceed in forma pauperis, the court

prior to acting upon the petition may dismiss the action, proceeding or

appeal if the allegation of poverty is untrue or if it is satisfied that the action,

proceeding or appeal is frivolous.”      We review a trial court’s decision to

dismiss an action under Rule 240(j)(1) for abuse of discretion. Lichtman v.

Glazer, 111 A.3d 1225, 1227 & n. 3 (Pa.Cmwlth.2015).

      The trial court observed in its order of dismissal that (1) the statute of

limitations for defamation, negligence and fraud expired many years ago;

(2) while the concept of “newly discovered evidence” is cognizable under the

Post Conviction Relief Act, see 42 Pa.C.S. § 9545(b)(1)(ii), this concept is

foreign to civil tort law; and (3) Spuck failed to allege any grounds that

appellees defamed his character or “caused him to suffer [financial harm]

while he has been in prison since 1995.”               Based on the trial court’s

reasoning, we conclude that Spuck’s civil complaint is frivolous.         The trial

court acted within its discretion by dismissing the complaint under Rule

240(j)(1).

      Order affirmed.

                                       -2-
J-S25037-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/2016




                          -3-